Citation Nr: 1531118	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for radiculopathy of the left leg.

4.  Entitlement to service connection for numbness of the right leg.

5.  Entitlement to service connection for numbness of the left foot.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, including service in Vietnam.  His military occupational specialty was vehicle driver.  This case initially came before the Board of Veterans Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

An April 2014 Board decision denied service connection for PTSD and remanded the issues of entitlement to service connection for a skin disability, a low back disability, radiculopathy of the left leg, numbness of the right leg, and numbness of the left foot for additional medical opinions.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, in March 2015, vacated and remanded the issue of service connection for PTSD back to the Board, based on a March 2015 Joint Motion For Partial Remand (Joint Motion), because the Board failed to provide adequate reasons or bases for the denial because it failed to address the Veteran's fear of hostile military or terrorist activity.  

As VA medical opinions were obtained in October 2014 from the medical professional who examined the Veteran in November 2011 in response to the Board remand, there has been substantial compliance with the April 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).
The Veteran and his wife testified at a RO hearing before a Decision Review Officer (DRO) in November 2008 and at a travel board hearing with the undersigned Veterans Law Judge (VLJ) sitting at the RO in July 2010.  Transcripts of the hearings are of record.

The issue of entitlement to service connection for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have a skin disability that is shown in service or that is otherwise related to his military service, to include exposure to herbicides.

2.  The Veteran does not have a low back disability that is shown in service or that is otherwise related to his military service.

3.  The Veteran does not have radiculopathy of the left leg that is shown in service or that is otherwise related to his military service.

4.  The Veteran does not have numbness of the right leg that is shown in service or that is otherwise related to his military service.

5.  The Veteran does not have numbness of the left foot that is shown in service or that is otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

3.  The criteria for service connection for radiculopathy of the left leg are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2014).   

4.  The criteria for service connection for numbness of the right leg are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for numbness of the left foot are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in February 2007, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the February 2007 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran also was informed in the letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations, with nexus opinions, were obtained in November 2011 and October 2014.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the above-noted VA examinations, with nexus opinions, obtained in this case are adequate, as they involve review of the record, examination of the Veteran, and an opinion on whether the Veteran has the disability at issue due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his November 2008 DRO hearing and his July 2010 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the DRO and/or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at his hearings by Disabled American Veterans.  The Veteran's representative, the DRO, and the undersigned VLJ asked the Veteran questions about his claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Additional development was undertaken after the hearings noted above.  Therefore, the Board finds that, consistent with Bryant, the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran seeks service connection for a skin disability, to include as due to herbicide exposure in service.  He also seeks service connection for low back disability, radiculopathy of the left leg, and numbness of the right leg and left foot due to service.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of organic disease of the nervous system, service connection may be granted if the disability is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 and Supp. 2014). 

The following diseases are deemed associated with herbicide exposure, under VA law:  chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias including but not limited to hairy cell leukemia and chronic lymphocytic leukemia, Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e). 

A disease associated with exposure to herbicide agents listed in § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during service, provided that the disease listed shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disability and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran in this case had service in Vietnam and is therefore presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307. 


Skin Disability

The Veteran's service treatment records do not contain any complaints or clinical findings indicative of a chronic skin disability.  A cyst on the back was noted on separation examination in May 1969.

The Veteran complained on VA examination in August 1984 of a skin rash since 1968; the assessment was tinea versicolor.  

Tinea versicolor was diagnosed in VA treatment records for May 2007.

The Veteran testified at his RO hearing in November 2008 that he was told by a physician after service that the rash he had in service was chloracne.  He testified at his July 2010 Board hearing that his skin rash began in service with itching and weeping sores and was referred to by the physician as a fungus.

The Veteran complained on VA dermatology evaluation in August 2010 of something growing on his back for two months.  Seborrheic keratosis was diagnosed.

It was noted on VA skin examination in November 2011 that there was no obvious rash on the Veteran's torso or extremities and that his complaint of erythema in the sun is related to sun exposure.  After examination of the Veteran and review of the records, the examiner concluded that the Veteran's skin condition is less likely than not incurred in or caused by service injury, event, or illness because there was no treatment for a rash in service, because the initial post-service treatment was not until 1984, which is a number of years after service discharge, and because current physical examination was normal.  

After review of the record in October 2014, the VA medical professional who had examined the Veteran in November 2011 concluded that the Veteran's back cyst in service was an isolated event that did not result in post-service residuals.  The reviewer also noted that the tinea versicolor reported in August 1984 and the seborrheic keratosis seen in August 2010 were post-service conditions unrelated to service.  It was noted that tinea versicolor is due to an infection unrelated to service and that keratoses are common is people over 50.  Consequently, it was concluded that the Veteran's current skin condition was less likely than not incurred in or caused by an in-service injury, event, or illness.   

Although the Veteran contends that he has had a skin disability since service, there is no medical evidence of a chronic skin problem in service.  The cyst noted in service was a temporary, rather than a chronic, condition and the Veteran's post-service skin problems involving tinea versicolor and seborrheic keratosis were not shown until many years after service and were found by the medical professional who examined the Veteran in November 2011 to be unrelated to service.  The final nexus opinion on file in November 2014 is based on an in-person examination of the Veteran and a review of the record and contains a rationale to support the opinion.  

The hearing testimony and lay statements on file have been taken into consideration in this case.  Although the Veteran is competent to report his subjective skin symptoms, the Board finds that the Veteran, who does not have any medical training, is not competent to opine as to whether he currently has a skin condition due to service because the diagnosis of a skin disability and the determination of its etiology require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Although the Veteran has also contended that his skin disability may be related to service exposure to herbicides, tinea versicolor and seborrheic keratosis are not listed as presumptive disability in 38 C.F.R. § 3.309(e).  Consequently, there must be evidence showing a direct connection to service.  However, the November 2011 and October 2014 VA opinions do not indicate a connection between any skin disability and service.  There is no medical evidence of record linking a current skin disability to service exposure to herbicides.  Therefore, service connection for a skin disability, to include as due to exposure to herbicides, is not warranted.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Low Back Disability

The Veteran's service treatment records do not contain any complaints or clinical findings of a low back disability, including on a separation medical examination report in May 1969.

VA treatment records for April 2004 reveal that the Veteran had fallen the previous day and was now having pain in his lower back.

Harbor Neurosurgical Associates records for September 2006 reveal complaints of pain in the neck with radiation to the arms and pain in the low back with radiation to the legs.  Lumbar radiculopathy was diagnosed.
According to September 2006 CT scan and myelogram of the lumbar spine, the Veteran had a mild bulging disc at L4-L5.  

A December 2006 Social Security Administration decision granted disability benefits, effective July 30, 2006, due to back disability and chronic obstructive pulmonary disease.  

January and April 2007 reports from Gulf Point Surgery Center reveal that the Veteran was given steroid injections to his back.  A VA MRI of the low back in March 2008 also showed a mild bulging disc at L4-L5.

The Veteran testified at his RO hearing in November 2008 that his back was adversely affected by his job as a truck driver in Vietnam that required him to drive over bad roads.  He testified at his July 2010 Board hearing that his back was also affected by having to lift heavy pallets while in Vietnam.  The Veteran's wife also testified in support of his back claim.

The Veteran complained on VA examination in November 2011 of low back pain for years.  He noted an injury to the neck and back when he fell out of a tree in July 2006.  He used a cane to ambulate.  After examination of the Veteran and a review of the record, the examiner concluded that the Veteran's current back condition was less likely than not incurred in or caused by an in-service injury, event, or illness because there was no back treatment in service, because the initial evidence of 
post-service treatment was not until July 2006, and because there was no evidence of arthritis of the spine.

In response to the April 2014 Board remand, an additional medical opinion was obtained in October 2014 from the examiner who saw the Veteran in November 2011.  It was noted that the Veteran had worked as a window glazer/tool setter after service.  After review of the record, the VA examiner concluded that the Veteran's low back condition was less likely than not incurred in or caused by an in-service injury, event, or illness because there were no complaints of a back injury in service, including on separation examination in May 1969, because the Veteran had a physical job for many years after service, and because there is evidence that he fell from a tree in July 2006 and injured his back.

A review of the record as a whole reveals that there is no medical evidence of a chronic back problem in service.  The initial evidence of a low back disability is not until at least April 2004, which is many years after service discharge.  Moreover, the October 2014 nexus opinion on file, which is a clarification of the November 2011 findings and is the only opinion on file, is against the claim.  This opinion, which contains a supporting rationale, is based on an in-person examination of the Veteran and on a review of the record.  Consequently, service connection for a low back disability is denied.

The hearing testimony and lay statements on file have been taken into consideration in this case.  Although the Veteran is competent to report his subjective low back symptoms, such as pain, and the Veteran's wife is competent to report her observations about the Veteran's condition, the Board finds that neither the Veteran nor his wife is competent to opine as to whether he currently has a low back disability due to service because the diagnosis of a low back disability, such as degenerative disc disease, and the determination of its etiology require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Consequently, the medical evidence noted above is more probative that the contentions from the Veteran and his wife.


Radiculopathy of the Left Leg and Numbness of the Right Leg and Left Foot

The Veteran's service treatment records do not contain any complaints or clinical findings indicative of radiculopathy of the left leg or of numbness of either lower extremity, including on a separation medical examination report in May 1969.

VA treatment records dated in August 2006 reveal complaints of weakness in the legs; the assessment was central cord syndrome.

Treatment reports from Harbor Neurosurgical Associates, which are dated from August 2006 to October 2007, reveal that the Veteran was seen as a new patient in August 2006 with complaints of severe neck pain after falling 8-9 feet out of a tree in which he was working.  Cervical radiculopathy was diagnosed.  Lumbar radiculopathy was diagnosed in September 2006.

The Veteran's testimony at his RO hearing in November 2008 did not specifically refer to radiculopathy of the lower extremities.  He testified at his July 2010 Board hearing that he has had problems with radiculopathy, including numbness, of the lower extremities since service.  The Veteran's wife testified that the Veteran's radiculopathy is related to the low back problem that began in service.

The Veteran's complaints on VA examination in November 2011 included pain in the lower extremities and numbness in the left leg.  It was reported that EMG studies in 2008 showed an abnormal right lower extremity with L4-L5 nerve conduction defect, which impacted his ability to work.  Lumbar radiculopathy was diagnosed.  After examination of the Veteran and a review of the record, the examiner concluded that the Veteran's peripheral neuropathy was causally related to the Veteran's lumbar disc disability.  

Also of record is a June 2014 Agent Orange Peripheral Neuropathy Check List in which a VA physician has noted that there is no evidence of complaints, symptoms, or diagnoses that may be related to early-onset peripheral neuropathy found during the review.

In response to the question of whether the veteran's low back and/or bilateral lower extremity disabilities are at least as likely as not related to his military service, the VA examiner who evaluated the Veteran in November 2011 noted the medical history involving the low back and lower extremities, including a reference to the fact that the Veteran had had a CT myelogram and an MRI, and concluded that the Veteran's condition was less likely than not incurred in or caused by an in-service injury, event, or illness because there were no complaints of a back injury in service, including on separation examination in May 1969, because the Veteran had a physical job for many years after service, and because there is evidence that he fell from a tree in July 2006 and injured his back.

There is no evidence of radiculopathy, including numbness, of the lower extremities in service.  The initial evidence of radiculopathy is not until many years after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the October 2014 nexus opinion on file, which is based on an 
in-person examination of the Veteran and a review of the record, and which contains a rationale, is against the claim.  

With respect to the Veteran's contention of continuity of symptomatology involving organic disease of the nervous system since service, the Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes organic disease of the nervous system.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

However, as noted above, the VA examiner essentially concluded that the evidence did not support a finding that the Veteran has radiculopathy of the lower extremities, including numbness, that is related to service because there were no back or radicular findings until a number of years after final service discharge and the clinical findings were considered related to the back injury incurred in 2006.  As such, the Board finds the VA opinion against the claim to be of greater probative value that the Veteran's contentions of continuity of symptomatology.

The hearing testimony and lay statements on file have been taken into consideration in this case.  Although the Veteran is competent to report his subjective symptoms of radiculopathy, such as numbness, and the Veteran's wife is competent to report her observations about the Veteran's condition, the Board finds that neither the Veteran nor his wife is competent to opine as to whether he currently has radiculopathy, including numbness, of the lower extremities due to service because the diagnosis of radiculopathy and the determination of its etiology require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Consequently, the medical evidence noted above is more probative that the contentions from the Veteran and his wife.
ORDER

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for radiculopathy of the left leg is denied.

Entitlement to service connection for numbness of the right leg is denied.

Entitlement to service connection for numbness of the left foot is denied.


REMAND

According to the March 2015 Joint Motion, the April 2014 Board denial failed to address the Veteran's fear of hostile military or terrorist activity as a stressor adequate to support a diagnosis of PTSD, in accordance with § 3.304(f)(3) (2014).  The Board notes that the VA opinion on file addresses the Veteran's stressor related to the death of fellow soldiers while in a convoy in Vietnam on which the Veteran was supposed to go but did not go because he went to the dentist.  However, this opinion does not address the Veteran's contentions related to his fear of hostile military or terrorist activity due to the possibility of being hit by enemy rockets while in a convoy.  Consequently, additional development is warranted prior to adjudication by the Board of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate mental health care professional to determine whether he has an acquired psychiatric disability due to service.  Based on a review of the evidence of record and an examination of the Veteran, the examiner will provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability, to include PTSD, began in service, was caused by service, or is otherwise related to the Veteran's active military service.  If PTSD is diagnosed, the examiner will discuss the stressor supporting the diagnosis and discuss its relationship to service, to include whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, whether the stressor is sufficient to have caused PTSD, and whether the Veteran's symptoms are related to the claimed stressor.  Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The examiner must acknowledge and reiterate the relevant history supporting his/her conclusions.  A complete rationale must be provided for any opinion offered.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled evaluation and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

3.  The AMC/RO should then re-adjudicate the Veteran's claim for service connection for PTSD based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


